—Order, Supreme Court, New York County (Walter Tolub, J.), entered July 13, 1993, which converted plaintiff’s declaratory judgment action to a CPLR article 78 proceeding and granted defendants’ cross-motion to dismiss it as time-barred, unanimously affirmed, without costs.
It is axiomatic that the proper vehicle to challenge the final determination of an administrative agency is an article 78 proceeding. The receipt of a water bill constitutes a final and binding determination of the issuing agency (Matter of Miller *502v McGough, 97 AD2d 416). Thus, the IAS Court properly considered the plaintiff’s action as an article 78 proceeding and applied the four-month Statute of Limitations (CPLR 217). Because plaintiff failed to commence this action until April 8, 1993, more than four months after its outstanding water and sewer charges were due on June 30, 1992 and August 3, 1992, its claims were time-barred. Plaintiff’s unsubstantiated claim that it was improperly billed for these services does not alter this result. Concur — Sullivan, J. P., Asch, Rubin, Nardelli and Williams, JJ.